ITEMID: 001-23053
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: YILMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Mr Muharrem Yılmaz, is a Turkish national, born in 1920 and living in İstanbul. He is represented before the Court by Mr Koçak, a lawyer practising in İstanbul.
The facts of the case, as submitted by the applicant, may be summarised as follows.
In 1992, the General Directorate of National Roads and Highways (Devlet Karayolları Genel Müdürlüğü), a state body responsible, inter alia, for motorway construction, expropriated a plot of land belonging to the applicant in İstanbul. A committee of experts assessed the value of the plot of land and this amount was paid to the applicant when the expropriation took place.
On 25 November 1997, following the applicant’s request for increased compensation, the Pendik Civil Court of General Jurisdiction awarded him an additional compensation of 6,734,461,850 Turkish liras (TRL) plus an interest at the statutory rate of 30 % per annum.
On 10 March 1998 the Court of Cassation upheld the decision of the first-instance court. The due amount, which was 11,416,404,000 Turkish liras (TRL) including the interest, was paid to the applicant on 26 May 1998.
Under Law no. 3095 of 4 December 1984 the rate of interest on overdue State debts was set at 30% per annum. As of 1 January 1998 the statutory rate of interest increased to 50%. The statutory rate of interest was set at the compound interest rate, namely 60% as of 1 January 2000.
A description of further relevant domestic law may be found in the Aka v. Turkey, judgment of 23 September 1998, Reports of Judgments and Decisions 1998-VI, §§ 17-25; Akkuş v. Turkey, judgment of 9 July 1997, Reports 1997-IV, §§ 13-16.
